Citation Nr: 1521351	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-27 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for carpal tunnel syndrome, left arm. 

3. Entitlement to an increased rating for tinnitus. 

4. Entitlement to an increased rating for hypertension, currently rated 10 percent disabling.  

5. Entitlement to an increased rating for allergic rhinitis, turbinate hypertrophy, and deviated nasal septum, post-operative.  

6. Entitlement to a compensable rating for osteoarthritis, first metatarsophalangeal (MTP) joint, left foot. 

7. Entitlement to an increased rating for carpal tunnel syndrome, right arm, rated 20 percent disabling prior to April 17, 2013, and rated 30 percent disabling on and after April 17, 2013.  

8. Entitlement to an increased rating for restrictive lung disease, with obstructive sleep apnea, rated 30 percent disabling from December 5, 2011 to April 22, 2013; and rated 50 percent disabling on and after April 23, 2013. 

9. Entitlement to a total disability rating based upon individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq. 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 to August 1999.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The above-referenced rating decision granted the Veteran service connection for carpal tunnel syndrome, right arm, which was assigned a 20 percent rating, and granted an increased rating of 30 percent for restrictive lung disease with obstructive sleep apnea.  After receipt of the Veteran's notice of disagreement, the RO granted the Veteran an increased rating of 30 percent for carpal tunnel syndrome, right arm, effective April 17, 2013 and an increased rating of 50 percent for restrictive lung disease with obstructive sleep apnea, effective April 23, 2013.  Although higher ratings were granted, these issues remain in appellate status, as the maximum schedular rating has not been assigned nor has the appellant withdrawn his appeal.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

On his May 2013 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Member of the Board by videoconference in connection with his claim.  This hearing was scheduled for January 22, 2014; however, the Veteran cancelled the hearing and submitted a statement that he no longer desired a hearing before the Board.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.

The issues of entitlement to service connection for metatarsalgia, left foot and hallux rigidus, left foot and whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma have been raised by the record in April 2013 examination reports and a statement by the Veteran's attorney in May 2014, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased rating for carpal tunnel syndrome, right arm, entitlement to an increased rating for restrictive lung disease, with obstructive sleep apnea, entitlement to a compensable rating for osteoarthritis, first MTP joint left foot, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The September 2007 rating decision that denied a claim for service connection for diabetes mellitus, type II was not appealed.

2. In February 2011, the Veteran sought to reopen the claim for service connection for diabetes mellitus, type II.

3. The evidence submitted since the prior denial of service connection for diabetes mellitus, type II is either cumulative or does not raise a reasonable probability of substantiating the claim for service connection.  

4. The Veteran has a current diagnosis of carpal tunnel syndrome of his left arm.

5. The Veteran has experienced recurrent symptoms of pain, numbness, and periods of swelling of his left arm since service.

6. The Veteran's tinnitus is assigned the maximum schedular evaluation and does not prevent an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization.  

7. The Veteran's hypertension has been manifested by continuous medication for control without objective findings of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

8. The Veteran's allergic rhinitis, turbinate hypertrophy, and deviated nasal septum have been manifested by: recurrent symptoms of hay fever, permanent nasal blockage of over 50 percent, and permanent hypertrophy of nasal turbinates.

9. The Veteran's allergic rhinitis, turbinate hypertrophy, and deviated nasal septum have not manifested with polyps or caused marked interference with employment.
    

CONCLUSIONS OF LAW

1.  The September 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2. New and material evidence to reopen the claim for service connection for diabetes mellitus, type II has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).  

3. The criteria for service connection for carpal tunnel syndrome, left arm have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4. The criteria for the assignment of a disability rating in excess of 10 percent for service-connected tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.87, Diagnostic Code (DC) 6260 (2014).

5. The criteria for the assignment of a disability rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.104, DC 7101 (2014).

6. The criteria for the assignment of a disability rating in excess of 10 percent for service-connected allergic rhinitis, turbinate hypertrophy, and deviated nasal septum, post-operative have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.97, DC 6502, 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided the Veteran with VCAA notice in letters dated in April 2011 and January 2012, issued before the November 2012 rating decision that the Veteran appealed.  In these letters, the RO addressed the information and evidence necessary to substantiate claims for increased ratings and service connection, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.  

The Court of Appeals for Veterans Claims (the Court) has held that the VCAA requires additional notice when a Veteran seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the Veteran with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.  This notice was provided to the Veteran the April 2011 letter.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, statements from the Veteran and his representative, VA treatment records, and multiple VA examination reports.  All obtainable evidence identified by the Veteran relative to the claims being decided on appeal have been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

New and Material Evidence for Service Connection for Diabetes Mellitus

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 304 (2014).  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Diabetes mellitus is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The instant claim for service connection for diabetes mellitus was previously denied in a September 2007 rating decision.  The RO found that the Veteran had a diagnosis of diabetes since 2002, but that there was no evidence that indicated that the Veteran's diabetes either was incurred in or the result of his active service.   

The Veteran did not submit a timely notice of disagreement and he did not submit any information or evidence within one year of the September 2007 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014).  Therefore, the September 2007 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran submitted a claim to reopen in February 2011.  As the September 2007 RO rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the appellant's claim should be reopened and readjudicated on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The evidence of record at the time of the September 2007 rating decision included service medical records from August 1979 through August 1999, treatment records dated from the Southern Nevada VA Health Care System from June 2000 through January 2007, treatment records from University Medical Center from February 2005, VA examination reports dated December 8, 1999, December 9, 1999, December 10, 1999, June 6, 2000, and April 4, 2007, and the remainder of the claims folder as constituted on June 26, 2001, including a Lab Interim Report from December 2, 1999 - December 17, 1999. 

The relevant evidence received since the September 2007 rating decision include the following: statements submitted by the Veteran, a Board Brief dated May 14, 2014, treatment records from the Southern Nevada VA Health Care System (including the Northwest Primary Care Clinic) from March 2002 through March 2015, and VA examination reports from December 2011 through April 2013.  

Unfortunately, upon review of the evidence of record, the Board finds that all of the evidence relating to the Veteran's diabetes is either duplicative of evidence that existed in the record at the time of the September 2007 decision or it does not relate to an unestablished fact necessary to substantiate the claim, particularly addressing a causal relationship between the Veteran's current diabetes and his active service.  

In February 2011, the Veteran (and his attorney) submitted a statement requesting that the Veteran's claim for diabetes, type II be reopened.  After the claim was denied by the RO in November 2012, he submitted a notice of disagreement (NOD), which expressed intent to appeal the decision of the RO, but did not cite any information that had been submitted that was "new" and "material."  The Veteran's VA Form 9 also does not discuss any evidence that would support his claim to reopen.  

In May 2014, the Veteran's attorney submitted the following argument in support of the Veteran's claim to reopen:

VA originally denied this condition in September 2007 stating that this condition neither occurred in nor was caused by service.  VA also denied the claim on a presumptive bases stating that although VA treatment records noted impaired glucose tolerance in December 2000, diabetes was not diagnosed until 2002.  VA stated that based on the evidence, compensable manifestations of diabetes were not present during the one year presumptive period following Mr. [redacted] military retirement.  

The record does not indicate that the VA has ever provided a C&P examination for a medical opinion as to service connection.  We point out that there is an additional medical record of file with lab results dated December 10, 1999.  These lab results showed glucose at 116 that was noted to be an abnormally high reading.  We ask that the Board reopen the claim...

The evidence of record at least tends to substantiate the possibility that although diabetes was not formally diagnosed until 2002, Mr. [redacted] may have had the condition within one year of his military discharge or during his military service as evidenced by elevated glucose levels and impaired glucose control, or alternatively, the diabetes mellitus manifested as a result of military service.  

Review of the evidence of record indicates that the lab results from December 10, 1999 were of record at the time of the September 2007 decision that denied service connection for diabetes.  These lab reports were received by the RO in January 2000 and were sent to the RO with the VA examination reports dated December 8-10, 1999 from the VA Medical Center in Las Vegas.  A C&P Worksheet, which was stamped as received on January 3, 2000 notes that the "usual labs" and "urinalysis" for the Veteran had been completed and were associated with the claims file at that time.  Accordingly, the lab findings from December 10, 1999 had already been associated with the claims file at the time of the September 2007 decision and do not constitute "new" evidence for "new and material" evidence purposes.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Multiple copies of the Veteran's treatment from VA facilities in the Southern Nevada VA Health Care System have been associated with the file since the September 2007 rating decision.  Unfortunately, either these records are from the Southern Nevada VA Health Care System from June 2000 through January 2007 and are duplicative of the evidence of record, or they are not "material" evidence.   None of the records received from the Southern Nevada VA Health Care System from January 2007 through March 2015 provide any indication that the Veteran's diabetes mellitus either began during service or was caused by his active service.  While many of these records indicate that the Veteran has a current diagnosis of diabetes mellitus that was diagnosed after August 2000, none of these records relate to any unestablished fact necessary to substantiate the claim.  Accordingly, they cannot be determined to be "material" evidence.  See Shade, at 118.  

In sum, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II; therefore, the claim for service connection for diabetes mellitus, type II is not reopened.  38 U.S.C.A. § 5108.

Entitlement to Service Connection for Carpal Tunnel Syndrome, Left Arm

The Veteran contends that he developed carpal tunnel syndrome of his left arm during his active service.  He informed the VA examiner in May 2012 that he began experiencing symptoms in his left hand/arm in 1990 near the time he was diagnosed with carpal tunnel syndrome of the right arm during his active service.  The VA examiner noted that an EMG/Nerve Conduction Study in December 2011 showed mild to moderate carpal tunnel bilaterally.  Based upon this evidence and the Veteran's statements that he had continuous symptoms since service, the examiner opined that the Veteran's carpal tunnel syndrome of his left arm was at least as likely as not related to his active service.  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

As the Board finds the Veteran's statements to be credible and there is no medical evidence of record that contradicts the conclusions of the VA examiner, the Board finds that the evidence of record indicates that service connection for carpal tunnel syndrome of the left arm is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

Increased Ratings, Generally

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence does not suggest that the Veteran's disabilities have significantly changed and uniform evaluations are warranted.

Entitlement to an Increased Rating for Tinnitus

The Veteran contends that an evaluation in excess of 10 percent is warranted.  Tinnitus is evaluated under DC 6260, which reflects that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2.  The U.S. Court of Appeals for the Federal Circuit upheld VA's interpretation of its regulations that only a single 10 percent rating is authorized for tinnitus.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, as a matter of law, a rating higher than 10 percent may not be assigned for the Veteran's tinnitus.  Moreover, after careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's tinnitus. 

Therefore, only consideration of whether a higher rating on an extraschedular basis is necessary.  See 38 C.F.R. § 3.321(b)(1).  Here, a comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  Specifically, the schedular rating contemplates ringing in the ears.  The Veteran has also asserted that the ringing in the ears results in difficulty hearing the television and that it is "annoying."  In this regard, tinnitus is defined as a "noise in the ears, such as a ringing, buzzing, roaring, or clicking." Dorland's Illustrated Medical Dictionary 1914 (30th ed. 2003); 38 C.F.R. § 19.9 (explaining a remand or referral to the agency of original jurisdiction is not necessary when supplementing the record with a recognized medical treatise).  Accordingly, a logical inference from this definition is that a noise in the ears can cause difficulty hearing.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010)("the evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  In other words, the Veteran's complaint is inherent in the definition of the disease.  The Veteran has not described any other symptoms or effects from the tinnitus that are not contemplated by the current Diagnostic Code.  See Thun v. Peake, 22 Vet. App 111 (2008).  The evidence does not reflect that the Veteran's symptoms are so exceptional or unusual as to warrant the assignment of any higher rating.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for a higher initial rating for bilateral tinnitus.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2014). 

Entitlement to a Rating in Excess of 10 Percent for Hypertension

In February 2011, the Veteran filed a claim for an increased rating for his service-connected hypertension, rated 10 percent disabling.  The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for hypertension.  

Hypertension (or hypertensive vascular disease) is rated under DC 7107.  Under this diagnostic code, a 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.  The VA examination report dated in December 2011 reported blood pressure readings of 127/80 mmHg, 128/75 mmHg, and 130/69 mmHg.  The VA examination report dated in April 2013 reported blood pressure readings of 161/103 mmHg, 141/102 mmHg, and 143/101 mmHg. During the 2011 examination, the Veteran reported that his blood pressure can make him feel tired and dizzy at times when his blood pressure is low, especially within a few hours of taking his medication.  He stated that this causes him to take a break to rest when this happens, or he will go home from work if he doesn't feel better.  During his 2013 examination, the Veteran reported that his condition was still causing dizziness and weakness and that he calls in sick about one week per year due to this condition.  

VA treatment records document the following blood pressure readings (in mmHg): 130/80 in July 2010; 98/59 in June 2011; 122/88 in February 2012; 130/80 in February 2012; 116/79 in June 2012; 142/91 in December 2012; 118/80 in July 2013; 130/88 in August 2013; 120/78 in November 2013; 132/92 in July 2014; 133/93 in October 2014; 165/108 in February 2015; and 117/80 in March 2015. 

Based on the medical evidence of record, the weight of the evidence does not establish predominant diastolic pressure over 110 mmHg or predominant systolic pressure over 200 mmHg.  While the Board notes that the Veteran's blood pressure fluctuates between July 2010 and March 2015, none of these readings indicate diastolic pressure over 110 mmHg or systolic pressure over 200 mmHg.  While the Veteran's diastolic pressure is reported to be higher than usual in April 2013 and February 2014, these ratings do not meet the criteria of diastolic pressure over 110 or systolic pressure over 200.  Further, the rest of the evidence of record does not indicate that these blood pressure readings are predominant results.  

While the Board recognizes that the Veteran contends that his condition warrants a higher rating for hypertension, the record does not indicate that the Veteran has contended that his blood pressure readings are predominantly higher than systolic pressure of 200 or diastolic pressure of 110.  Accordingly, as a preponderance of the evidence is against a schedular disability rating in excess of 10 percent for hypertension, the Board must deny this claim on a schedular basis.  

The Board has also considered whether the Veteran's condition would warrant an extraschedular rating for hypertension.  See 38 C.F.R. § 3.321 (2014) and Thun, at 111.  Unfortunately, upon review of the evidence, the disability picture due to the hypertension is not found to be exceptional or unusual so as to render the application of the established rating criteria inadequate in this case.  The identified manifestations are found to be reasonably addressed by these criteria for rating the service-connected hypertension on the basis of the Veteran's blood pressure readings.  The criteria provide for increased ratings for correspondingly elevated blood pressure readings than currently shown by the evidence. 

To the extent that it is determined that the Veteran's blood pressure causes symptoms of dizziness and weakness that are not explicitly discussed by the rating schedule, the Board finds that the Veteran's condition does not meet the second set of the Thun criteria.  The functional impairment caused by the Veteran's blood pressure has not been shown to cause frequent hospitalizations or "marked" interference with his employment.  The Veteran reported that he occasionally will have to take a break from work or that on days he has extended problems he will go home, but he indicated in his 2013 examination that he has taken off approximately one week or work due to these symptoms in the prior year.  The Board does not find that this rises to the level of "marked" impairment with employment.  Accordingly, the Board finds that referral for extraschedular consideration is not warranted. 

The Board must conclude that the evidence does not meet the criteria for a rating in excess of 10 percent for hypertension under DC 7101 for the entire appeal period. 38 C.F.R. § 4.104, Diagnostic Code 7101.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Entitlement to a Rating in Excess of 10 Percent for Allergic Rhinitis

In February 2011, the Veteran filed a claim for an increased rating for his service-connected nose and throat condition, rated 10 percent disabling.  The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for his allergic rhinitis, turbinate hypertrophy, and deviated nasal septum, post-operative.

The Veteran's condition is rated under DC 6522, which provides for a 10 percent rating for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, DC 6522.

In his December 2011 VA examination, the Veteran was noted to have allergic rhinitis with recurrent symptoms of hay fever and sinusitis.  He was also diagnosed with a deviated septum and nasal blockage of over 50 percent with permanent hypertrophy of the nasal turbinates.  The examiner did not indicate the presence of nasal polyps.  Despite surgery in 2000, it was noted that the Veteran was unable to breathe through his nose due his nasal blockage and that he had to exhale through his mouth.  The Veteran also reported occasional headaches and lack of sleep due to his condition.  The Veteran reported fatigue due to the resulting lack of sleep, and that he does not go to work when his rhinitis is severe.  He also indicated that his rhinitis is worse during the winter.  

In April 2013, the Veteran underwent another VA examination due to his nasal condition.  The examiner indicated that the Veteran had over 50 percent obstruction with complete obstruction on one side but without the presence of nasal polyps.  In regard to functional impairment, the Veteran reported that he works outside as a postal worker.  He stated that he gets exposed to pollens and environmental pollutants on a daily basis, especially windy days, which trigger his nasal congestion, sneezing, and post-nasal drip.  He reported that breathing through his mouth causes him to snore and interrupts his sleep.  He also stated that occasionally, ear fullness, sinus headaches, and facial pressure can interfere with his ability to drive.  

Based on the evidence of record, the Veteran's condition does not warrant a schedular rating in excess of 10 percent for allergic rhinitis, turbinate hypertrophy, and deviated nasal septum, post-operative.  Under DC 6522, a higher 30 percent rating is not warranted unless evidence is provided of allergic or vasomotor rhinitis with polyps.  Both of the Veteran's VA examinations reported that nasal polyps were not present and the Veteran has not reported that he has nasal polyps.  Without any evidence to support that the Veteran has nasal polyps, a schedular rating for rhinitis must be denied on a schedular basis.  

The Board notes that the highest possible schedular rating for a deviated septum (DC 6502) is 10 percent for 50 percent obstruction of the nasal passage.  Therefore, the Veteran could not obtain a higher rating under these rating criteria.  A separate rating for a deviated septum is not warranted as both DC 6502 and DC 6522 contemplate obstruction of nasal passages and would constitute pyramiding.  See 38 C.F.R. § 4.14.  

Lastly, the Board notes that a May 2013 rating decision awarded a separate rating for sinusitis and in June 2013 a separate notice of disagreement was submitted.  Accordingly, the Board notes that a substantive appeal of this claim has not been perfected at this time; therefore, entitlement to a higher rating on the basis of symptomatology related to the Veteran's sinusitis is not currently before the Board.  

Accordingly, as the evidence is against a schedular disability rating in excess of 10 percent for allergic rhinitis, turbinate hypertrophy, and deviated nasal septum, post-operative, the Board must deny this claim on a schedular basis.  See 38 C.F.R. §§ 4.3, 4.97, DC 6502, 6522.

The Board has also considered whether the Veteran's condition would warrant an extraschedular rating.  See 38 C.F.R. § 3.321 (2014) and Thun, at 111.  The disability picture due to allergic rhinitis is not found to be exceptional or unusual so as to render the application of the established rating criteria inadequate in this case.  With regard to his complaints of tiredness and fatigue, the Board also notes that the Veteran is already in receipt of a separate rating for sleep apnea (and restrictive lung disease), which contemplates these symptoms.  Accordingly, as the Veteran's symptoms are contemplated by the rating schedule the Board finds that referral for extraschedular consideration is not warranted. 

Accordingly, the Board must conclude that the evidence does not meet the criteria for a rating in excess of 10 percent for allergic rhinitis, turbinate hypertrophy, and deviated nasal septum, post-operative.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 4.3, 4. 97, DC 6502, 6522.
 

ORDER

New and material evidence not having been received, the claim to reopen for service connection diabetes mellitus, type II is denied.

Entitlement to service connection for carpal tunnel syndrome, left arm is granted.

An evaluation in excess of 10 percent for tinnitus is denied.

An evaluation in excess of 10 percent for hypertension is denied.

An evaluation in excess of 10 percent for allergic rhinitis, turbinate hypertrophy, and deviated nasal septum, post-operative is denied.



REMAND

A review of the record reflects that further development is necessary with regard to the Veteran's claims for a compensable rating for osteoarthritis, first MTP joint, left foot, an increased rating for restrictive lung disease, with obstructive sleep apnea, an increased rating for carpal tunnel syndrome, right arm, and entitlement to a TDIU.

The Board finds that the claim for an increased rating for restrictive lung disease is inextricably intertwined with the referred claim for whether new and material evidence has been received to reopen a claim of entitlement for service connection for asthma.  When the Veteran initially filed for service connection in September 1999, he filed service connection for asthma, which was denied due to lack of a current diagnosis.  Instead, he was granted service connection for restrictive pulmonary disease.  As noted in the introduction, the Veteran has filed a claim to reopen his claim for service connection for asthma.  As this decision could potentially impact his claim for a higher rating, the Board finds that this claim is inextricably intertwined with the Veteran's claim for an increased rating for restrictive lung disease.  Therefore, consideration of the increased rating claim must be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).
    
Additionally, the Board notes that in February 2011, the Veteran filed a claim in relation to a foot condition, which has been appealed as entitlement to a compensable rating for osteoarthritis, first MTP joint.  During the appeal process the Veteran underwent a VA examination in April 2013, which diagnosed the Veteran with metatarsalgia of the left foot and hallux rigidus of the left foot, in addition to osteoarthritis, first MTP joint.  However, it is unclear whether either of these conditions is related to his active service or his service-connected first MTP joint.  

As a compensable rating may be available under these related diagnostic codes, which have symptoms that may overlap with the current condition, the Board finds that entitlement to a compensable rating for osteoarthritis, first MTP joint should be remanded pending development of these claims for service connection by the AOJ.  When considering claims for a higher rating, the Board has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In relation to the Veteran's claim for an increased rating for carpal tunnel, right arm the Veteran (through his representative) has argued that he should be entitled to separate ratings for incomplete paralysis of radial and ulnar nerves in addition to the median nerve based upon the findings of the May 2012 peripheral nerves exam.  His representative argues that the evidence is at least in equipoise whether these other nerves are connected to the Veteran's active service.  However, the May 2012 examiner only opines that the Veteran's carpal tunnel syndrome is connected to his active service, not that all of the diagnosed nerves are connected to his carpal tunnel syndrome.  Further, findings of the electrodiagnostic study dated December 9, 2011 reports that the Veteran's median nerves bilaterally indicate carpal tunnel syndrome and that the Veteran's remaining nerves were within normal limits at that time.  Accordingly, the Board finds that an opinion must be sought regarding, which nerves of the Veteran's upper extremities are affected by his service-connected carpal tunnel syndrome and to what extent these nerves are functionally impaired.  

Lastly, the Veteran's claim for TDIU is inextricably intertwined with the claims on appeal that have been remanded.  The Veteran has indicated that his carpal tunnel syndrome and his lung condition preclude him from working; therefore, his claim for TDIU claim must also be remanded.  See Harris, at 183. 

Accordingly, the case is REMANDED for the following action:

1. First, as they may be intertwined with the issues on appeal, the AOJ should complete all appropriate actions to adjudicate the Veteran's claims for service connection for metatarsalgia and hallux rigidus of the left foot and whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

2. Next, the AOJ should obtain a VA opinion (to include an examination of the Veteran if necessary) regarding the Veteran's carpal tunnel syndrome of his right arm.  The examiner is requested to provide an opinion as to the following: 

a) which nerves in the Veteran's right arm have been affected by his carpal tunnel syndrome?  Please specifically discuss the findings of the May 2012 peripheral nerve examination, which discuss impairment of the radial, median, and ulnar nerves and the December 9, 2011 electrodiagnostic study.

b) Then, please provide an opinion regarding the current severity and manifestations of his service-connected carpal tunnel syndrome of his right arm.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include range of motion testing.  The examiner should report all signs and symptoms necessary for rating the disability. The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3. Then, the AOJ should have the Veteran scheduled for an appropriate VA examination to determine the etiology of his asthma.  The examiner is requested to provide an opinion as to the following: 

a) Does the Veteran have a current diagnosis of asthma? If not, please discuss the findings of the April 2013 respiratory examination. 

b) If so, is it is at least as likely as not (a 50 percent or greater probability) that the condition was incurred in or is a result of the Veteran's active service? 

c) If not, is it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated (increased in severity) by the Veteran's service-connected restrictive lung disorder?

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

4. After completing any other indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


